Opinion,
Mr. Justice Williams :
This was an amicable submission of differences to the decision of three arbitrators under the provisions of the act of 1836. There was no suit pending at the time, but the agreement provided that the submission should be made a rule of the court of Common Pleas of Cameron county. It also provided that the case should be heard and decided upon the testimony of the parties, without other witnesses, without the intervention of attorneys and without appeal by the parties.
The arbitrators met on the 24th of May, 1886, heard the statements of the parties, made an award, reduced it to writing, and signed it on the same day. The parties had knowledge of the fact that an award had been made, and soon after Buckwalter saw and read it. It was not filed because it was regarded as wanting in some matters of form, but was retained by the arbitrators with a view to getting together to correct the supposed defects in form. Meantime, Buckwalter claimed that he should be allowed some further credit, and applied to the arbitrators for leave to make this claim before them while the award was yet under their control. On the 24th November, 1886, a meeting of the arbitrators was held, the award was corrected and the statement of Buckwalter in support of his claim to additional credit heard and the credit allowed. At *501this point a notice of revocation was served upon the arbitrators by Buckwalter, but they signed the corrected award and it was subsequently filed in the Court of Common Pleas. Exceptions were filed alleging defects in the form of the award and a revocation of the power of the arbitrators. These were dismissed by the court below and judgment entered on the . award, and this action of the court is assigned for error.
As a general rule it may be said that the power thus exercised by the court in setting an award aside or entering judgment upon it is analogous to that exercised in granting or refusing a new trial after a verdict. It is a supervisory control over the proceedings in its presence or upon its records, and is largely discretionary. Such action should not be disturbed unless error appears in the record: Shisler v. Keavy, 75 Pa. 82; Rogers et al. v. Playford, 12 Pa. 181. In this case the parties organized their- own tribunal, provided their own code of procedure and agreed to be bound by the result. There is no consideration of public policy forbidding such an agreement, nor any reason why it should not bind those who enter into it: McCahan v. Reamey, 33 Pa. 535. The court below could only relieve against such an award for clear mistake or for misconduct on the part of the arbitrators, and as neither of these was made to appear the exceptions were properly dismissed.
But it is alleged that the submission was revoked by Buck-waiter before the corrected award was signed and that it was for that reason a nullity. The facts appear to be that the award was really made on May 24,1886, after the parties were heard, that it was written out and signed, and that the parties had knowledge both of the fact that the award was made and of its character. The subsequent delay was not for deliberation upon the character of the award, but for the correction of some supposed defects of form. The meeting of the arbitrators in November was not for the purpose of re-hearing or reopening the case, but for the preparation of a better form for their award, and to hear Buckwalter’s claim to an additional credit. A notice of revocation, served at this time, came too late. In Mitchell v. Neuman, 4 Penny. 443, the revocation was served after the case had been heard, but before the award was announced, and it was held to be too late. In *502McGheehen v. Duffield, 5 Pa. 407-500, an award had been sent back for correction by the court, and the notice of revocation was served before the corrected award was made, but this also was held too late. In Shisler v. Keavy, 75 Pa. 79, the notice of revocation was served on the same day on which the award was made, but whether the award or the revocation was first in time, did not appear. The plaintiff sought to show that the revocation was first, but this court declined to look into the depositions. The rule in Pennslyvania seems to be that a notice of revocation to be effective must be served before an award has been agreed upon. While the case is in progress either party may revoke, but where the trial has concluded and the arbitrators have agreed substantially upon their award it is too late. The arbitrators have then discharged the duty put upon them by the parties and nothing remains but to reduce their conclusion to form. A party ought not to be permitted to take the chances of a trial and when he finds an award is to be made against him, revoke the power of the arbitrators. The fact that the award has not been reduced to writing is immaterial. Like a verdict, it may be put in form after its character has been decided upon.
The revocation in this case was too late. After an award was made on May 24th, the power to revoke was gone. There was no general re-opening of the case after that date, and Buck-waiter was made aware of the character of the award soon after. The allowance of a credit to him at his request by the arbitrators, made the award more favorable to him but it gave him no right of revocation. It did not change the character of their finding or of the basis on which it had been made, but adhering to both it gave him an additional credit. The ruling of the learned judge of the court below was right.
Judgment affirmed.